     Case 1:18-cv-00127-AWI-EPG Document 120 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY PEREZ, et al.,                             No. 1:18-cv-00127-AWI-EPG
12                       Plaintiffs,                     ORDER GRANTING MOTION TO
                                                         CORRECT OR MODIFY CASE
13            v.                                         MANAGEMENT SCHEDULE
14    COUNTY OF FRESNO, et al.,                          (ECF No. 118)
15                       Defendants.
16

17          On December 28, 2020, Defendants County of Fresno, Robert McEwen, Karlson

18   Manasan, Jimmy Robnett and Braithan Stoltenberg (“County Defendants”) filed a motion to

19   modify the scheduling order. (ECF No. 118). The Court grants the motion and modifies the

20   scheduling order as set forth below.

21          On November 9, 2020, the parties filed a stipulation to modify the case management

22   schedule. (ECF No. 103). That stipulation requested, among other things, a change to the

23   dispositive motion filing date. (Id.). The Court granted the stipulation but also noted that it

24   changed the trial date to March 15, 2022, to accommodate the new dispositive motion filing date.

25   (ECF No. 116).

26          On December 28, 2020, County Defendants filed a motion, informing the Court that their

27   counsel was set to have another trial on the same date. (ECF No. 118-1). They requested a

28   continuance in the trial date or to modify the case management schedule to acknowledge the
                                                        1
     Case 1:18-cv-00127-AWI-EPG Document 120 Filed 01/25/21 Page 2 of 2


 1   possibility of a trial conflict. (Id.).

 2           After consulting with the parties and the assigned district judge’s calendar, the Court will

 3   re-set the trial date to begin on May 10, 2022. All parties have indicated that they are available

 4   that date. Although the Court notes that counsel for County Defendants has trials scheduled

 5   before and after this date, there are none scheduled on this date. Additionally, it seems unlikely

 6   that all of counsel’s other trials will proceed as scheduled.

 7           Accordingly, IT IS HEREBY ORDERED that this case shall proceed pursuant to the

 8   following case management schedule:

 9
      Case Management Event:                             Prior-Operative      NEW Date-Deadline:
10
                                                         Date-Deadline:
11    Non-Expert Discovery Cut-Off (Non-Expert           April 16, 2021       April 16, 2021
      Discovery Completion Due)                                               (unchanged)
12    Expert Disclosures (Initial) – Service             May 7, 2021          May 7, 2021
      Deadline                                                                (unchanged)
13    Rebuttal-Supplemental Expert Disclosures –         May 21, 2021         May 21, 2021
14    Service Due                                                             (unchanged)
      Expert Discovery Cut-Off (Expert Discovery         July 12, 2021        July 12, 2021
15    Completion Due)                                                         (unchanged)
      Dispositive Motion/MSJ – Filing Deadline           August 11, 2021      August 11, 2021
16    (Last Day for Filing Dispositive Motions)                               (unchanged)
      Last Day for MSJ-Dispositive/Other Motion          September 8, 2021    September 8, 2021
17
      Hearing                                                                 (unchanged)
18    Final Pre-Trial Conference ("PTC")                 January 12, 2022     January 12, 2022 at
                                                         at 10:00 a.m.        10:00 a.m. (unchanged)
19    TRIAL                                              March 15, 2022, at   May 10, 2022, at 8:30
                                                         8:30 a.m.            a.m.
20
21
     IT IS SO ORDERED.
22

23       Dated:      January 25, 2021                           /s/
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                         2
